By the Court. —
Lumpkin, J.
delivering the opinion.
This cause has been submitted without argument, or authority, or appearance on either side. Had we .understood it properly, we should unhesitatingly have declined the responsibility which such a disposition of it involves.
[1.] It was manifestly the intention of the testator, that each of his daughters, named in the fourteenth item, of his will, should take a separate estate for life in one-fifth of the property, real and personal, therein bequeathed, with remainder in fee to their children respectively, born and to be born; and we see nothing in the technical terms of the instrument to contravene, necessarily, this purpose. We have looked alone to the last clause in this item, as that must control the construction to be put upon the will. We shall, consequently, .direct the following order to be entered in the case :
It is considered and adjudged by the Court, that the judgment of the Court below be reversed, and that the eause be remanded fora new trial, with the following instructions, namely: that it is the opinion of this Court, and it so adjudges, that by the fourteenth clause of the testator’s will, each of his married daughters therein named, is entitled to a separate estate for life, to one-fifth of the property contained in said item; and that at their deaths, respectively, the same be divided equally among their children respectively — not only such as were born at the death of the testator, but such as might thereafter be born ; and it is farther ordered, thgt the decree rendered in the Court below he modified in conformity with this opinion.